USCA4 Appeal: 21-1970      Doc: 27         Filed: 08/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1970


        HENRY OSAGI OSEMWENKHAE,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Petition denied in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW
        ASSOCIATES, PC, Washington, D.C., for Petitioner. Brian Boynton, Principal Deputy
        Assistant Attorney General, Erica B. Miles, Acting Assistant Director, Bernard A. Joseph,
        Senior Litigation Counsel, Office of Immigration Litigation, Civil Division, UNITED
        STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1970      Doc: 27         Filed: 08/22/2022      Pg: 2 of 3




        PER CURIAM:

               Henry Osagi Osemwenkhae, a native and citizen of Nigeria, petitions for review of

        an order of the Board of Immigration Appeals denying Osemwenkhae’s 2018 motion to

        reopen his removal proceedings, which were closed in 2008. We have reviewed the

        Board’s order, in conjunction with the administrative record, and conclude that the Board

        did not abuse its discretion in ruling that the motion was time-barred, see 8 C.F.R.

        § 1003.2(c)(2) (2022), and that Osemwenkhae failed to substantially comply with the

        requirements of In re Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988), so to excuse the

        untimeliness of his motion, see Barry v. Gonzales, 445 F.3d 741, 745-47 (4th Cir. 2006)

        (providing standard of review, discussing Lozada requirements, and explaining that this

        court will “only review the merits of the [Board’s] denial of a motion to reopen on the basis

        of ineffective assistance of counsel where the [noncitizen] has complied with” those

        requirements). We therefore deny the petition for review in part for the reasons stated by

        the Board. See In re Osemwenkhae (B.I.A. Aug. 6, 2021).

               Osemwenkhae also challenges the Board’s refusal to exercise its authority to reopen

        his proceedings sua sponte. We lack jurisdiction to review how the Board exercises its sua

        sponte discretion. See Lawrence v. Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016); Mosere

        v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009). We therefore dismiss the petition for

        review in part. We dispense with oral argument because the facts and legal contentions are




                                                     2
USCA4 Appeal: 21-1970         Doc: 27    Filed: 08/22/2022   Pg: 3 of 3




        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                PETITION DENIED IN PART
                                                                  AND DISMISSED IN PART




                                                  3